DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Amendment filed on the date: December 14, 2021.
Claims 1-20 are currently pending.  Claims 1, 5, 8, 12, 15 and 19 have been amended.  No claims have been canceled or are new.

Response to Arguments
Claim Rejections – 35 U.S.C. § 103
Applicant’s arguments, see REMARKS pages 7-10, with respect to the rejection of independent claims 1, 8 and 15 have been fully considered and are persuasive.  The rejection of claims 1, 8 and 15 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1 line 9 on page 2:
“based at least on the first dataset, generating by the 
Claim 8 line 2 on page 4:
“modifying a purchase order for additional quantities of the food …”



Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with regarding to the amended limitations (see REMARKS pages 7-10) have been fully considered and are persuasive.
Regarding independent claim 1, the prior arts of record taken alone or in combination fail to teach or suggest:
“based on the image and the analyzing of the interior region, generating, by a processor, a first dataset characterizing (i) at least one internal property of the food product, and (ii) an identity of the food product; based at least on the first dataset, generating by the performing, via a processor, a second dataset characterizing a predicted quality of the food product and a recommended optimal time of receipt and quality of the food product by applying a regression analysis on at least the first dataset; and modifying, by the processor, a purchase order for additional quantities of the food product based on the second dataset,” when used in combination with all other limitations of claim 1.
	Claims 2-7 are allowed for depending on claim 1.
Regarding independent claim 8, the prior arts of record taken alone or in combination fail to teach or suggest:
“based on the image and the analyzing of the interior region, generating a first dataset characterizing (i) at least one internal property of the food product, and (ii) an identity of the food product; based at least on the first dataset, generating a second dataset characterizing a predicted quality of the food product and a recommended optimal time of receipt and quality of the food product by applying a regression analysis on at least the first dataset; and modifying by purchase order for additional quantities 
	Claims 9-14 are allowed for depending on claim 8.
Regarding independent claim 15, the prior arts of record taken alone or in combination fail to teach or suggest:
“based on the image and the analyzing of the interior region, generating a first dataset characterizing (i) at least one internal property of the food product, and (ii) an identity of the food product; based at least on the first dataset, generating a second dataset characterizing a predicted quality of the food product and a recommended optimal time of receipt and quality of the food product by applying a regression analysis on at least the first dataset; and modifying a purchase order for additional quantities of the food product based on the second dataset,” when used in combination with all other limitations of claim 15.
	Claims 16-20 are allowed for depending on claim 15.

The closest references are found based on the updated search:
a)  Fagan et al. discloses “Method for elemental analysis of a snack food product in a dynamic production line” (see 2016/0091434)
b)  Lee et al. discloses “System and method for detection of nutritional parameters in food items” (see 2014/0331796)
c)  Nelson et al. discloses “System and method for detecting contamination in food using hyperspectral imaging” (see 2014/0267684)
However, the combination of each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of the independent claims, therefore claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                                                                                                                                                                                                        
/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867